Exhibit 99.1 Investor Contact: Randy Atkinson (954) 308-7639 randalatkinson@spherion.com Media Contact: Lesly Cardec FOR IMMEDIATE RELEASE (800) 422-3819 leslycardec@spherion.com SPHERION ANNOUNCES THIRD QUARTER 2 FORT LAUDERDALE, Fla., October 28, 2009  Spherion Corporation (NYSE: SFN) today announced financial results for the third quarter ended September 27, 2009. Spherion president and CEO Roy Krause commented, Our revenues in the third quarter increased nearly 3% from the prior quarter as the economy continued to show signs of improvement. Additionally, we once again exceeded our 2.0% EBITDA target due to focused cost management. FINANCIAL HIGHLIGHTS Third quarter 2009 revenues were $420 million, compared with $542 million last year. Loss from continuing operations in the third quarter was $0.1 million, or $0.00 per share, compared with earnings of $4.1 million, or $0.08 per share, in the prior year. Adjusted earnings from continuing operations (defined below) in the third quarter were $0.5 million, or $0.01 per share, compared with adjusted earnings in the same prior year period of $4.1 million, or $0.08 per share. Adjusted EBITDA (defined below) in the third quarter was $9.2 million, or 2.2% of revenues, compared with $15.4 million, or 2.8% of revenues, in the prior year. Revenues for the first nine months of 2009 were $1.3 billion compared with $1.7 billion for the same period in 2008. Adjusted loss from continuing operations for the first nine months of 2009 was $3.0 million, or $0.06 per share, compared with earnings of $11.8 million, or $0.22 per share, for the same period in 2008. Adjusted EBITDA for the first nine months was $19.2 million compared with $45.7 million for the same period last year. 1 Net debt was $11.7 million at the end of the third quarter, compared with $31.7 million at the end of 2008. Availability under the credit facility was $101.7 million as of the end of September. Krause continued, As the economic recovery takes hold, our focus is now shifting towards growing operating margins through expansion of our higher value services such as recruitment process outsourcing, where we are the industry leader, and professional staffing and solutions, while continuing our focus on operational effectiveness. I believe that we are well positioned operationally and strategically to emerge from this tumultuous period with a more balanced mix of business. THIRD QUARTER OPERATING PERFORMANCE Within Professional Services, third quarter revenues were down compared with both the same prior year period and the second quarter, 28.6% and 6.0%, respectively. Gross profit margins in third quarter 2009 were 26.8% compared with 27.6% in the second quarter. SG&A was down 8.4% sequentially compared with the second quarter and represented 22.4% of revenues this quarter compared with 23.0% of revenues in the second quarter. Segment operating profit was $7.1 million, or 4.4% of revenues, compared with $9.1 million, or 4.0% of revenues, last year and $8.0 million in the second quarter, or 4.6% of revenues. Year over year revenues in Staffing Services for the quarter were down 18.2% compared with the same period last year and up 9.0% compared with the second quarter. Gross profit margins were 14.9% in third quarter 2009 compared with 15.1% in the second quarter. SG&A expenses as a percentage of revenues were 14.8% in third quarter 2009 compared with 15.4% in the second quarter. Segment operating profit was $0.2 million, or 0.1% of revenues, compared with $5.3 million, or 1.7% of revenues, last year and a loss of $0.7 million last quarter, or (0.3%) of revenues. OTHER ITEMS The Company purchased 405,864 shares of its common stock during the third quarter of 2009 at an average price of $5.74 per share. The Company continues to purchase shares under the Board of Directors authorization to offset the dilution of employee benefit plans. 2 OUTLOOK R evenues per day in the first three weeks of October were about 5% higher than during the third quarter. The current e conomic environment and the impact of the holiday season make it difficult to predict how revenues will trend throughout the remainder of the fourth quarter. ABOUT SPHERION Spherion Corporation (NYSE:SFN) is a leading recruiting and staffing company that provides integrated solutions and breakout specialties to meet the evolving needs of companies and job candidates. As an industry pioneer for more than 60 years, Spherion has sourced, screened and placed millions of individuals in temporary, temp-to-hire and full-time jobs. With approximately 575 locations in the United States and Canada, Spherion delivers innovative workforce solutions that improve business performance. Spherion provides its services to approximately 10,000 customers, from Fortune 500 companies to a wide range of small and mid-size organizations. Employing more than 215,000 people annually through its network, Spherion is one of North Americas largest employers. Spherion operates under the following brands: Spherion Staffing Services Group for administrative, clerical and light industrial workers; Technisource for technology professionals and solutions; The Mergis Group for accounting and finance and other professional positions; Todays Office Professionals for specialty administrative personnel; and SourceRight Solutions for recruitment process outsourcing. To learn more, visit www.spherion.com . 3 This release contains statements that are forward looking in nature and, accordingly, are subject to risks and uncertainties. Factors that could cause future results to differ from current expectations include risks associated with: Competition  our business operates in highly competitive markets with low barriers to entry and we may be unable to compete successfully against existing or new competitors; Economic conditions  any further significant economic downturn could result in less demand from customers and lower revenues; Customers  a loss of customers may result in a material impact on our results of operations; Debt and debt compliance  market conditions and failure to meet certain requirements could impactthe amount ofavailabilitywe mayborrow under our revolving lines of credit and the cost of our borrowings; Corporate strategy  we may not achieve the intended effects of our business strategy; Termination provisions - certain contracts contain termination provisions and pricing risks; Failure to perform  our failure or inability to perform under customer contracts could result in damage to our reputation and give rise to legal claims; Acquisitions  managing or integrating past and future acquisitions may strain our resources; Business interruptions  natural disasters or failures with hardware, software or utilities could adversely affect our ability to complete normal business processes; Tax filings  regulatory challenges to our tax filing positions could result in additional taxes; Personnel - our business is dependent upon the availability of qualified personnel and we may lose key personnel which could cause our business to suffer; Litigation  we may be exposed to employmentrelated claims and costs and we are a defendant in a variety of litigation and other actions from time to time; Government Regulation - government regulation may significantly increase our costs; International operations  we are subject to business risks associated with our operations in Canada, which could make those operations significantly more costly; and Common stock  the price of our common stock may fluctuate significantly, which may result in losses for our investors. These and additional factors discussed in this release and in Spherions filings with the Securities and Exchange Commission could cause the Companys actual results to differ materially from any projections contained in this release. Spherion Corporation prepares its financial statements in accordance with generally accepted accounting principles (GAAP). Adjusted earnings from continuing operations is a non-GAAP financial measure, which excludes certain non-operating related charges. Items excluded from the calculation of adjusted earnings from continuing operations include restructuring and other charges related to cost reduction initiatives, and adjustments to tax valuation allowances. Adjusted EBITDA from continuing operations is a non-GAAP financial measure which excludes interest, restructuring and other charges, taxes, depreciation and amortization from earnings from continuing operations. Adjusted earnings and adjusted EBITDA from continuing operations are key measures used by management to evaluate its operations. Adjusted earnings and adjusted EBITDA from continuing operations should not be considered measures of financial performance in isolation or as an alternative to net earnings (loss) from continuing operations or net earnings (loss) as determined in the Statement of Operations in accordance with GAAP, and, as presented, may not be comparable to similarly titled measures of other companies. This measure has material limitations. Items excluded from adjusted earnings from continuing operations are significant components in understanding and assessing financial performance. 4 SPHERION CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited, in thousands, except per share amounts) Three Months Ended September 27, September 28, 2009 2008 Revenues $ 420,197 $ 542,175 Cost of services 338,558 423,628 Gross profit 81,639 118,547 Selling, general and administrative expenses 77,460 108,412 Amortization of intangibles 1,624 2,037 Interest expense 1,228 1,573 Interest income (41 ) (69 ) Restructuring and other charges 896 - 81,167 111,953 Earnings from continuing operations before income taxes 472 6,594 Income tax expense (525 ) (2,486 ) (Loss) earnings from continuing operations (53 ) 4,108 Earnings from discontinued operations, net of tax - 56 Net (loss) earnings $ (53 ) $ 4,164 (Loss) earnings per share, Basic and Diluted: (Loss) earnings from continuing operations $ - $ 0.08 Earnings from discontinued operations - - $ - $ 0.08 Weighted-average shares used in computation of (loss) earnings per share: Basic 51,743 52,336 Diluted 51,743 52,873 (1) Includes sales of all company-owned and franchised offices and royalties on sales of area-based franchised offices. (2) Gross profit is revenues less temporary employee wages, employment related taxes such as FICA, federal and state unemployment taxes, medical and other insurance for temporaryemployees,workers' compensation,benefits, billable expenses and other direct costs. 5 SPHERION CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited, in thousands, except per share amounts) Nine Months Ended September 27, September 28, 2009 2008 Revenues $ 1,255,246 $ 1,681,615 Cost of services 1,007,356 1,304,713 Gross profit 247,890 376,902 Selling, general and administrative expenses 243,923 347,190 Amortization of intangibles 4,879 6,124 Interest expense 2,713 4,897 Interest income (131 ) (320 ) Restructuring and other charges 5,069 1,940 256,453 359,831 (Loss) earnings from continuing operations before income taxes (8,563 ) 17,071 Income tax benefit (expense) 2,460 (5,421 ) (Loss) earnings from continuing operations (6,103 ) 11,650 Loss from discontinued operations, net of tax (399 ) (3,898 ) Net (loss) earnings $ (6,502 ) $ 7,752 (Loss) earnings per share, Basic: (Loss) earnings from continuing operations $ (0.12 ) $ 0.22 Loss from discontinued operations (0.01 ) (0.07 ) $ (0.12 ) $ 0.14 (Loss) earnings per share, Diluted: (Loss) earnings from continuing operations $ (0.12 ) $ 0.21 Loss from discontinued operations (0.01 ) (0.07 ) $ (0.12 ) $ 0.14 Weighted-average shares used in computation of (loss) earnings per share: Basic 52,022 54,143 Diluted 52,022 54,668 (1) Includes sales of all company-owned and franchised offices and royalties on sales of area-based franchised offices. (2) Gross profit is revenues less temporary employee wages, employment related taxes such as FICA, federal and state unemployment taxes, medical and other insurance for temporary employees, workers' compensation, benefits, billable expenses and other direct costs. (3) (Loss) earnings per share amounts are calculated independently for each component and may not add due to rounding. 6 SPHERION CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited, in thousands, except share data) September 27, December 28, Assets Current Assets: Cash and cash equivalents $ 5,555 $ 7,601 Receivables, less allowance for doubtful accounts of $2,353 and $2,978, respectively 229,499 269,203 Deferred tax asset 9,074 11,198 Other current assets 13,481 14,430 Total current assets 257,609 302,432 Property and equipment, net of accumulated depreciation of $136,009 and $128,323 respectively 54,275 67,269 Deferred tax asset 137,745 132,412 Goodwill, trade names and other intangibles, net 61,380 65,856 Other assets 21,719 16,412 $ 532,728 $ 584,381 Liabilities and Stockholders' Equity Current Liabilities: Current portion of long-term debt and revolving lines of credit $ 15,671 $ 37,699 Accounts payable and other accrued expenses 59,327 67,638 Accrued salaries, wages and payroll taxes 47,594 49,888 Accrued insurance reserves 20,308 20,145 Accrued income tax payable 678 1,236 Other current liabilities 6,564 13,234 Total current liabilities 150,142 189,840 Long-term debt, net of current portion 1,541 1,646 Accrued insurance reserves 14,434 16,912 Deferred compensation 13,635 12,404 Other long-term liabilities 5,140 7,391 Total liabilities 184,892 228,193 Stockholders' Equity: Preferred stock, par value $0.01 per share; authorized, 2,500,000 shares; none issued or outstanding - - Common stock, par value $0.01 per share; authorized, 200,000,000; issued 65,341,609 shares 653 653 Treasury stock, at cost, 15,392,803 and 13,860,739 shares, respectively (110,675 ) (106,500 ) Additional paid-in capital 852,872 850,653 Accumulated deficit (398,384 ) (391,882 ) Accumulated other comprehensive income 3,370 3,264 Total stockholders' equity 347,836 356,188 $ 532,728 $ 584,381 7 SPHERION CORPORATION AND SUBSIDIARIES RECONCILIATION OF NON-GAAP FINANCIAL INFORMATION (unaudited, in thousands, except per share amounts) Three Months Ended Nine Months Ended September 27, September 28, September 27, September 28, 2009 2008 2009 2008 Adjusted earnings (loss) from continuing operations $ 493 $ 4,108 $ (3,016 ) $ 11,767 Adjustment of tax valuation allowance - - - 1,064 Restructuring and other charges, net of tax benefit (546 ) - (3,087 ) (1,181 ) (Loss) earnings from continuing operations (53 ) 4,108 (6,103 ) 11,650 Earnings (loss) from discontinued operations, net of tax - 56 (399 ) (3,898 ) Net (loss) earnings $ (53 ) $ 4,164 $ (6,502 ) $ 7,752 Per share-Diluted amounts (1) : Adjusted earnings (loss) from continuing operations $ 0.01 $ 0.08 $ (0.06 ) $ 0.22 Adjustment of tax valuation allowance - - - 0.02 Restructuring and other charges, net of tax benefit (0.01 ) - (0.06 ) (0.02 ) Earnings (loss) from continuing operations - 0.08 (0.12 ) 0.21 Loss from discontinued operations, net of tax - - (0.01 ) (0.07 ) Net earnings (loss) $ - $ 0.08 $ (0.12 ) $ 0.14 Weighted-average shares used in computation of earnings (loss) per share 51,743 52,873 52,022 54,668 Earnings (loss) per share amounts are calculated independently for each component and may not add due to rounding. RECONCILIATION OF ADJUSTED EBITDA TO (LOSS) EARNINGS FROM CONTINUING OPERATIONS Three Months Ended Nine Months Ended September 27, September 28, September 27, September 28, 2009 2008 2009 2008 Adjusted EBITDA from continuing operations $ 9,162 $ 15,426 $ 19,156 $ 45,658 Interest income 41 69 131 320 Restructuring and other charges (896 ) - (5,069 ) (1,940 ) Interest expense (1,228 ) (1,573 ) (2,713 ) (4,897 ) Depreciation and amortization (6,607 ) (7,328 ) (20,068 ) (22,070 ) Earnings (loss) from continuing operations before income taxes 472 6,594 (8,563 ) 17,071 Income tax (expense) benefit (525 ) (2,486 ) 2,460 (5,421 ) (Loss) earnings from continuing operations $ (53 ) $ 4,108 $ (6,103 ) $ 11,650 Adjusted EBITDA as a percentage of revenue 2.2 % 2.8 % 1.5 % 2.7 % (2) Includes depreciation and amortization from continuing operations only. 8 SPHERION CORPORATION AND SUBSIDIARIES SEGMENT INFORMATION (unaudited, dollar amounts in thousands) Three Months Ended Nine Months Ended September 27, June 28, September 28, September 27, September 28, 2009 2009 2008 2009 2008 Revenues: Professional Services $ 160,873 $ 171,184 $ 225,348 $ 513,829 $ 724,860 Staffing Services 259,324 237,943 316,827 741,417 956,755 Segment revenues $ 420,197 $ 409,127 $ 542,175 $ 1,255,246 $ 1,681,615 Gross profit: Professional Services $ 43,045 $ 47,253 $ 65,723 $ 138,646 $ 216,486 Staffing Services 38,594 35,897 52,824 109,244 160,416 Segment gross profit $ 81,639 $ 83,150 $ 118,547 $ 247,890 $ 376,902 Segment SG&A: Professional Services $ (35,995 ) $ (39,299 ) $ (56,671 ) $ (120,968 ) $ (179,786 ) Staffing Services (38,371 ) (36,550 ) (47,492 ) (113,728 ) (154,875 ) Segment SG&A $ (74,366 ) $ (75,849 ) $ (104,163 ) $ (234,696 ) $ (334,661 ) Segment operating profit (loss): Professional Services $ 7,050 $ 7,954 $ 9,052 $ 17,678 $ 36,700 Staffing Services 223 (653 ) 5,332 (4,484 ) 5,541 Segment operating profit (loss) 7,273 7,301 14,384 13,194 42,241 Unallocated corporate costs (3,094 ) (2,983 ) (4,249 ) (9,227 ) (12,529 ) Amortization of intangibles (1,624 ) (1,625 ) (2,037 ) (4,879 ) (6,124 ) Interest expense (1,228 ) (727 ) (1,573 ) (2,713 ) (4,897 ) Interest income 41 37 69 131 320 Restructuring and other charges (896 ) (374 ) - (5,069 ) (1,940 ) Earnings (loss) from continuing operations before income taxes $ 472 $ 1,629 $ 6,594 $ (8,563 ) $ 17,071 MEMO: Gross profit margin: Professional Services 26.8 % 27.6 % 29.2 % 27.0 % 29.9 % Staffing Services 14.9 % 15.1 % 16.7 % 14.7 % 16.8 % Total Spherion 19.4 % 20.3 % 21.9 % 19.7 % 22.4 % Segment SG&A: Professional Services 22.4 % 23.0 % 25.1 % 23.5 % 24.8 % Staffing Services 14.8 % 15.4 % 15.0 % 15.3 % 16.2 % Total Spherion 17.7 % 18.5 % 19.2 % 18.7 % 19.9 % Segment operating profit (loss): Professional Services 4.4 % 4.6 % 4.0 % 3.4 % 5.1 % Staffing Services 0.1 % (0.3 %) 1.7 % (0.6 %) 0.6 % Total Spherion 1.7 % 1.8 % 2.7 % 1.1 % 2.5 % Segment revenue per billing day: Professional Services $ 2,554 $ 2,696 $ 3,577 $ 2,704 $ 3,815 Staffing Services $ 4,116 $ 3,747 $ 5,029 $ 3,902 $ 5,036 Total Spherion $ 6,670 $ 6,443 $ 8,606 $ 6,607 $ 8,851 Supplemental Cash Flow and Other Information: Operating cash flow $ (7,822 ) $ 26,474 $ 7,066 $ 30,574 $ 43,706 Capital expenditures $ 303 $ 703 $ 2,356 $ 1,834 $ 7,219 Depreciation and amortization $ 6,607 $ 6,674 $ 7,328 $ 20,068 $ 22,070 DSO 50 50 53 50 53 Billing Days 63.0 63.5 63.0 190.0 190.0 (1) Segment Revenue per billing day is calculated independently for each segment and may not add due to rounding. 9 SPHERION CORPORATION AND SUBSIDIARIES SUPPLEMENTAL FINANCIAL INFORMATION (unaudited, dollar amounts in thousands) Three Months Ended Nine Months Ended September 27, June 28, September 28, September 27, September 28, 2009 2009 2008 2009 2008 Professional Services Revenues by Skill: Information Technology $ 110,584 $ 112,673 $ 142,074 $ 340,554 $ 451,274 Finance & Accounting 20,527 22,990 25,758 65,948 84,170 Administration 14,431 18,848 29,709 55,710 95,161 Other 15,331 16,673 27,807 51,617 94,255 Segment Revenues $ 160,873 $ 171,184 $ 225,348 $ 513,829 $ 724,860 Revenues by Service: Temporary Staffing & Other $ 156,024 $ 166,475 $ 213,112 $ 499,160 $ 682,823 Permanent Placement 4,849 4,709 12,236 14,669 42,037 Segment Revenues $ 160,873 $ 171,184 $ 225,348 $ 513,829 $ 724,860 Gross Profit Margin by Service: (As % of Applicable Revenues) Temporary Staffing & Other 24.5 % 25.6 % 25.1 % 24.8 % 25.5 % Permanent Placement 100.0 % 100.0 % 100.0 % 100.0 % 100.0 % Total Professional Services 26.8 % 27.6 % 29.2 % 27.0 % 29.9 % Revenues per billing day by Skill: Information Technology $ 1,755 $ 1,774 $ 2,255 $ 1,792 $ 2,375 Finance & Accounting $ 326 $ 362 $ 409 $ 347 $ 443 Administration $ 229 $ 297 $ 472 $ 293 $ 501 Other $ 243 $ 263 $ 441 $ 272 $ 496 Revenues per billing day by Service: Temporary Staffing & Other $ 2,477 $ 2,622 $ 3,383 $ 2,627 $ 3,594 Permanent Placement $ 77 $ 74 $ 194 $ 77 $ 221 Staffing Services Revenues by Skill: Clerical $ 157,691 $ 151,296 $ 189,953 $ 470,145 $ 573,674 Light Industrial 101,633 86,647 126,874 271,272 383,081 Segment Revenues $ 259,324 $ 237,943 $ 316,827 $ 741,417 $ 956,755 Revenues by Service: Temporary Staffing & Other $ 257,975 $ 236,629 $ 313,633 $ 736,984 $ 945,512 Permanent Placement 1,349 1,314 3,194 4,433 11,243 Segment Revenues $ 259,324 $ 237,943 $ 316,827 $ 741,417 $ 956,755 Gross Profit Margin by Service: (As % of Applicable Revenues) Temporary Staffing & Other 14.4 % 14.6 % 15.8 % 14.2 % 15.8 % Permanent Placement 100.0 % 100.0 % 100.0 % 100.0 % 100.0 % Total Staffing Services 14.9 % 15.1 % 16.7 % 14.7 % 16.8 % Revenues per billing day by Skill: Clerical $ 2,503 $ 2,383 $ 3,015 $ 2,474 $ 3,019 Light Industrial $ 1,613 $ 1,365 $ 2,014 $ 1,428 $ 2,016 Revenues per billing day by Service: Temporary Staffing & Other $ 4,095 $ 3,726 $ 4,978 $ 3,879 $ 4,976 Permanent Placement $ 21 $ 21 $ 51 $ 23 $ 59 (1) Segment Revenue per billing day is calculated independently for each segment and may not add due to rounding. 10
